                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

MATTHEW STANDISH                                      Case No. 18-45101-tjt
                                                      Chapter 7
       Debtor                                         Hon. Thomas J. Tucker


                ORDER AUTHORIZING ISSUANCE
           OF SUBPOENAS UNDER FED. R. BANKR. P. 2004

      Trustee K. Jin Lim, having filed a Motion for Authority to Issue

Subpoenas under Fed. R. Bankr. P. 2004, and the Court being duly advised

in the premises, now finds that the relief prayed for should be GRANTED.

      IT IS HEREBY ORDERED that the Trustee is authorized to issue

subpoenas to Incremental Toast, Inc., Renasant Bank, attorney Neal T.

Feinerman, Esq., and Darrell Salvia, CPA to obtain records concerning any

and all information within the scope of Fed. R. Bankr. P. 2004.


Signed on July 29, 2019




18-45101-tjt   Doc 124    Filed 07/29/19   Entered 07/29/19 12:56:54   Page 1 of 1
